TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00450-CR


Dennis Davis, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-09-900185, MICHAEL LYNCH, JUDGE PRESIDING


O R D E R


PER CURIAM

	Appellant Dennis Davis filed his notice of appeal on July 8, 2011.  The appellate
record was complete on August 15, 2011, making appellant's brief due September 15, 2011.  To
date, appellant's brief has not been filed.  Appellant's appointed counsel filed a motion seeking a
fifth extension of time to file the brief until April 28, 2012.
 We grant the motion for extension of time and order counsel to file appellant's brief
no later than April 30, 2012.
	It is ordered on April 19, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish